41 F.3d 1516NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Paul K. JACQUES, Plaintiff-Appellant,v.TRW, INC., an Ohio corporation, Defendant-Appellee.
No. 94-8004.
United States Court of Appeals, Tenth Circuit.
Nov. 17, 1994.
ORDER AND JUDGMENT1

1
Before TACHA and MCKAY, Circuit Judges, and HANSEN,2 District Judge.


2
The district court granted defendant TRW, Inc.'s motion for relief from judgment pursuant to Fed.R.Civ.P. 60 and thereafter granted defendant's motion for summary judgment.  For substantially the reasons enunciated by the district court, the orders are AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable C. LeRoy Hansen, District Judge, United States District Court for the District of New Mexico, sitting by designation